DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/20 has been considered. A copy of form PTO-1449 is attached.

 Drawings
The drawings filed on 8/7/20 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measurement portion” in claim 1; “a controller” in claims 1, 7, 8, 10, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 1, line 10 and claim 3, line 7; the phrase “such that” is indefinite since the resulting claim does not clearly set for the metes and bounds of the patent protection desired.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al (2006/0256336) in view of Jo et al (9,869,631).
Regarding claim 1, figures 2 and 10 of Fritz et al below discloses a fluid analysis apparatus (10) comprising: an actuator (361) provided on a part of the fluid analysis apparatus; a mounting portion (16, 353) on which a fluid accommodating cartridge (14, 352) is mounted thereon, the fluid accommodating cartridge (14, 352) provided with a flow cell (32, 50) in which a fluid sample (i.e., blood) is accommodated (par. [0045]); a measurement portion (22, 24 or 355, 356) configured to transmit light to the fluid accommodating cartridge (14, 352) and detect an optical signal from the light passed 

    PNG
    media_image1.png
    620
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    564
    media_image2.png
    Greyscale

	Fritz et al does not explicitly teach that the cartridge provided with a well in which a fluid sample is accommodated; however, such the feature is known in the art as taught by Jo et al.
	Jo et al, from the same field of endeavor, discloses a fluid analysis apparatus (100) comprise a mounting portion (110) on which a fluid accommodating cartridge (200) is mounted thereon, the fluid accommodating cartridge (200) provided with a well (220) in which a fluid sample (i.e., blood) is accommodated; a measurement portion (121, 125) configured to transmit light (L) to the fluid accommodating cartridge (200) 

    PNG
    media_image3.png
    828
    678
    media_image3.png
    Greyscale


Regarding claim 2, Fritz et al teaches that  the controller (359) controls the operation of the actuator (361) to align the measurement portion (22 and 24 or 355 and 356) with the flow cell (32, 357) such that the light transmitted from the measurement portion passes through the central portion of the well (32, 357) (figure 2 and par. [0091]-[0092]).
Regarding claim 3, Fritz et al teaches that the measurement portion includes: a light source portion (22, 355) configured to transmit light to the flow cell (32, 357) of the fluid accommodating cartridge (14, 352); and a light detection portion (24, 356) configured to detect optical signals from the transmitted light.
Both Fritz et al and Jo et al do not teach that the controller controls the operation of the actuator such that a center of the light source portion, a center of the light detection portion, and a center of the well are vertically in line with each other within an error range of a predetermined diameter. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fritz et al an error range of a predetermined diameter because this is known way of comparison to determine if the cartridge is properly mounted within the measurement portion.

Regarding claim 4, Fritz et al teaches that the actuator (363) is provided on the mounting portion (16, 353) and the controller (359) controls the operation of the actuator (363) to move the mounting portion (16, 353) or the measurement portion (22, 24) such that the light transmitted from the measurement portion passes through the central portion of the flow cell (32, 357) (par. [0089]-[0093]).
Regarding claim 5, Fritz et al does not teach that the controller controls the operation of the actuator to move a pin hole portion included in the measurement portion. However, the examiner take the Official notice that it would have been matter of design choice to choose how to control the actuator whichever suitable for the device. 
Regarding claim 6, Fritz et al teaches that the controller (359) controls the operation of the actuator (361) based on a width of the optical signal (400a-400f) (figures 12-14).
Regarding claims 7-8, Fritz et al teaches that the alignment is dependent from scattered light profile and does not explicitly teach that the controller is configured to: identify that the fluid accommodating cartridge is abnormally mounted when the width of the optical signal falls outside of an allowable range, and control the operation of the actuator such that the width of the optical signal falls within the allowable range. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fritz et al a comparison between the width of the optical signal and control the operation of the actuator such that the width of the optical signal falls within the allowable range because this is known 
Regarding claim 9, Fritz et al teaches that the controller (359) controls the operation of the actuator (363) based on a strength of the optical signal (i.e., strength of the refracted light profile) (see claims 25 and 26 of Fritz et al).
Regarding claims 10-11, Fritz et al does not teach that the controller is configured to: identify that the fluid accommodating cartridge is abnormally mounted when  the strength of the optical signal falls outside of an allowable range, and control the operation of the actuator such that the strength of the optical signal falls within the allowable range. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fritz et al a comparison between the strength of the optical signal and control the operation of the actuator such that the strength of the optical signal falls within the allowable range because this is known way of comparison to determine if the cartridge is properly mounted within the measurement portion.
Regarding claim 12, Fritz et al teaches that the measurement portion (22, 24 or 355, 356) transmits the light to at least one of the flow cell or a groove (32, 357) provided in the fluid accommodating cartridge (14, 352), and detects the optical signal from the light passed through the at least one of the well or the groove (figures 2 and 10).
Regarding claim 13, Fritz et al teaches that the alignment positions of the first object and second object in the X-direction and Y-direction are determined (par. [0041]-[0042]). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fritz et al addition actuator for moving the first object or second object in the second direction; thus, increase the speed of the alignment and measurement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cook et al (2015/0132860) discloses a clinical diagnostic system including instrument and cartridge and Galen et al (2018/0064384) discloses a di agnostic system and method; however, these references fails to discloses a controller for controlling the actuator as now claimed.
	Atzler et al (2013/0119277) discloses a dynamic signal extension in optical detection systems comprises a cartridge (10) and a tilt drive/actuator (39) (figure 1d); however, Atzler et al fails to teach that the mounting portion and the measuring portion are separated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                 Primary Examiner, Art Unit 2886                                                                                                                                       March 26, 2022